UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7324


KAREEM ABDULLAH KIRK-BEY,

                Plaintiff – Appellant,

          v.

CHARLOTTE   MECKLENBURG   POLICE    DEPARTMENT;   PETER      S.
GILCHRIST, III; CHRISTOPHER M. COLLIER; APRIL N. PHIFER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cv-00330-RJC)


Submitted:   January 22, 2014             Decided:   January 29, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareem Abdullah Kirk-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem Abdullah Kirk-Bey appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed     the    record    and   find   no     reversible     error.

Accordingly, we affirm substantially for the reasons stated by

the district court. *          Kirk-Bey v. Charlotte Mecklenburg Police

Dep’t,    No.   3:13-cv-00330-RJC         (W.D.N.C.    July    29,    2013).     We

dispense    with      oral     argument    because     the    facts    and     legal

contentions     are   adequately     presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




      *
       To the extent that Kirk-Bey’s claim of false arrest does
not necessarily implicate the validity of his conviction, see
Brooks v. City of Winston-Salem, 85 F.3d 178, 181 (4th Cir.
1996), his claim is, nevertheless, without merit.    As noted by
the district court, Kirk-Bey has previously raised this claim
against the police department in Kirk-Bey v. Murray, No.
3:12-cv-00106 (W.D.N.C. Feb. 28, 2012).      The district court
denied relief and Kirk-Bey did not appeal. Thus, his attempt to
raise the claim in a new action is barred by the doctrine of res
judicata. Ohio Valley Envtl. Coal v. Aracoma Coal Co., 556 F.3d
177, 210 (4th Cir. 2009).



                                          2